Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENTS

Status of Continued Examination Application (RCE)
1.	A request for continued examination (RCE) under 37 CFR 1.114, including the fee set
 forth in 37 CFR 1.17(e), was filed in this application after the final rejection.  Since this
 application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37
 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn 
pursuant to 37 CFR 1.114.  Applicants’ submission filed on 01/29/2021 has been entered.

Response to Information Disclosure Statement (IDS)
2.	The information disclosure statement (IDS) submitted on 01/29/2021 was filed after the mailing date of the Notice of Allowability on 12/04/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	The references cited on the PTO-1449 Form have been reviewed and they do not appear to affect the allowance of the claims previously indicated allowed.

Conclusion
3.	Claims 1-15 are pending.  Claims 1-15 are allowed.



Contacts
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (9:00 am – 3:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman, can be reached at 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
February 23, 2021